DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Preliminary Amendment
Receipt is acknowledged of a preliminary amendment, filed 21 March 2019, which has been placed of record and entered in the file.
Status of the claims:
Claims 1-6 are pending for examination.
Claims 3-6 are currently amended.
Specification and Drawings:
Amendments to the specification have been submitted with the amendment filed 21 March 2019.
Amendments to the drawings have not been submitted with the amendment filed 21 March 2019.
Priority
Acknowledgment is made of applicant's claim for priority under 35 U.S.C. § 119.  The certified copy has been received in this national stage application from the International Bureau (PCT Rule 17.2(a)).
Information Disclosure Statement
Receipt is acknowledged of Information Disclosure Statements, filed 21 March 2019, 21 December 2020, 15 April 2021, and 12 November 2021, which have been placed of record in the file.  An initialed, signed and dated copy of each of the PTO-1449 or PTO-SB-08 forms is attached to this Office action.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims:
Claim 1, line 9, delete “a” and insert --the--.
Explanation for Examiner’s Amendment
Claim 1 is amended in order to resolve an editorial error because the limitation “latex coated surface” is introduced in lines 2 and 3 of the claim.
Allowable Subject Matter
Claims 1-6 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1: the subject matter of the method of producing a packaging structure is allowable over the prior art because of the combination of method step limitations set forth in the claim and their relationship to one another. 
Claim 1 includes the following limitations which, in combination with the other limitations of claim 1, are what make the claim allowable over the prior art, as the subject matter of claim 1 is neither taught or suggested by the prior art:
“a coating step of coating at least one surface of a first sheet base material and/or a second sheet base material with a latex of a synthetic polyisoprene having a weight average molecular weight of 500,000 to 5,000,000 and/or a styrene-isoprene-styrene block copolymer having a weight average molecular weight of 100,000 to 300,000.”
The prior art to Hatanaka et al. (WO 2010/110130 or US 2012/0006710) discloses a similar type of method in which a first and second base sheet are coated with a cold seal adhesive layer.  The adhesive may comprise styrene-isoprene-styrene block copolymer.  The Hatanaka et al. reference does not disclose the average molecular weight of the adhesive.
The prior art to Krohn (US 2013/0012859) discloses a method of making a packaged medical adhesive composite, i.e. a bandage.  The method includes using a paper packaging sheet with a pressure sensitive adhesive.  The adhesive may comprise styrene-isoprene copolymers.  The Krohn reference does not disclose the average molecular weight of the adhesive.
The prior art to Nishimura et al. (CN 103338757) discloses an adhesive used on a patch.  The adhesive may comprise polyisoprene and styrene-isoprene-styrene block copolymer.  The adhesive may have an average molecular weight of 500,000-1,600,000.
The prior art to Shimamura et al. (CN 104411796) discloses a hot melt adhesive.  The adhesive comprises styrene-isoprene-styrene block copolymer with a weight average molecular weight that is preferably 50,000 to 300,000, more preferably 70,000 to 250,000, more preferably 100,000 to 200,000.
The prior art to Story (US 2005/0095436) discloses a peelable adhesive composition which is coated on a paper web.  The paper web is used in packaging of articles.  The adhesive may comprise SIS (styrene-isoprene-styrene) and synthetic polyisoprene.  The molecular weight of the adhesive is greater than 40,000.
The prior art to Kataoka (US 20110306677) discloses a pressure sensitive adhesive composition and a pressure sensitive adhesive tape with a layer of the pressure sensitive adhesive composition provided on a base material.  The pressure sensitive adhesive is made from styrene-isoprene-styrene and synthetic polyisoprene.  The styrene-isoprene-styrene has an average molecular weight of 45,000 to 400,000 and the synthetic polyisoprene has an average molecular weight of 100,000 to 2,500,000, preferably from 500,000 to 2,000,000.
While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  There is no teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to combine or modify the teachings of the prior art to produce the claimed invention, and thus obviousness would not be proper.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Any modification to either the Hatanaka or Krohn methods of making a packaging structure to arrive at the claimed subject matter would have required a reworking of the adhesive used in a manner which would not have been apparent to a person having ordinary skill in the relevant art, and would have required the improper benefit of the teachings of Applicant’s disclosure.  The mere fact that a similar type of adhesive, i.e. a latex of a synthetic polyisoprene having a weight average molecular weight of 500,000 to 5,000,000 and/or a styrene-isoprene-styrene block copolymer having a weight average molecular weight of 100,000 to 300,000, may exist in the prior art does not necessarily teach its use in a different method of using the adhesive.  The only reason or motivation for a skilled artisan to have substituted the old and well known adhesive would be have been based on the improper benefit of the teachings of Applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Matsuoka et al. (US ‘571) discloses a packaging structure for a patch.  The packaging includes first and second base materials bonded together by adhesive or heat-sealing.
Delmore et al. (US ‘339) was cited in the related EP application and discloses a wound dressing.
Krampe et al. (US ‘682) discloses a cold seal package and method of making.  The method includes using a paper packaging sheet with a pressure sensitive adhesive.  The adhesive may comprise styrene-isoprene copolymers.
Iwao et al. (US ‘417) discloses a packaging structure for a patch.  The packaging includes first and second base materials such as paper bonded together by adhesive or heat-sealing.
Yamato (JP ‘575) discloses a package for a bandage.
Aoyai et al. (CN ‘687) discloses  a package structure for a patch. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (7:30-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen F. Gerrity
Primary Examiner
Art Unit 3731



/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        2 August 2022